IN THE SUPREME COURT OF PENNSYLVANIA




IN RE:                                 : No. 472
                                       :
APPOINTMENT TO INTERBRANCH             : JUDICIAL ADMINISTRATION DOCKET
COMMISSION FOR GENDER, RACIAL          :
AND ETHNIC FAIRNESS                    :




                                     ORDER


PER CURIAM



         AND NOW, this 9th day of December, 2016, Jesse M. Cohen, Esquire,

Philadelphia, is hereby appointed as a member of the Interbranch Commission for

Gender, Racial and Ethnic Fairness for a term of two years commencing December 31,

2016.